Title: From George Washington to Robert Cary & Company, 2 July 1759
From: Washington, George
To: Robert Cary & Company



Gentn
Virginia 2 July 1759

By the Fair American William Thompson Master a ship belonging to— I send you fifteen Hhds Tobo the whole Amount of the Estates Crop this Year; one Hhd only excepted, which I coud not get on board in time as it lay up Pamunky River. Be pleasd therefore to Insure the above fifteen Hhds in the usual manner for the Estates Interest, and being perswaded you are the best Judge of this, I leave it to your Descretion to fix upon a Sum. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

